Citation Nr: 0914366	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
including teeth other than teeth numbered 24, 25, and 26 for 
dental treatment purposes.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bipolar 
affective disorder.

3.  Entitlement to service connection for chest pain.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 
1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Dental Issue

Service connection for teeth numbered 24, 25, and 26 due to 
inservice trauma for dental treatment purposes has been 
established.  The Veteran and his representative maintain 
that when the Veteran fractured those teeth when he was hit 
in the mouth, other teeth were injured as a result of this 
same trauma and also, the trauma to those three teeth has 
caused other dental problems including gum disease as well as 
bone loss.  The Veteran's representative asserts that the 
Veteran should be afforded a VA examination in conjunction 
with his claim, in compliance with VA's duty to assist.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

In light of the foregoing, the Veteran should be afforded a 
VA dental examination.  

Chest Pain, Bipolar Affective Disorder, Right Knee Disability

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b).

In a September 2003 rating decision, service connection for 
chest pain was denied.  In addition, the RO determined that 
new and material evidence had not been submitted to reopen 
the claims of service connection for bipolar affective 
disorder and for a right knee disability.  A notice of 
disagreement was received in October 2003.  A statement of 
the case was issued in September 2004.  A substantive appeal 
was not received thereafter.

In a January 2009 letter, with regard to the aforementioned 
issues, the Veteran was notified that a substantive appeal 
had not been received.

The Veteran was informed of the pertinent information 
regarding the lack of a substantive appeal on the issues of 
service connection for chest pain, whether new and material 
evidence has been received to reopen the claim of service 
connection for a bipolar affective disorder and whether new 
and material evidence has been received to reopen the claim 
of service connection for a right knee disability.  He was 
given an opportunity to present argument and evidence as to 
those matters, and also the opportunity to request a hearing.  
He was given 60 days to reply.  

In response, the Veteran submitted a VA Form 9 in which he 
requested a Travel Board hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Schedule the Veteran for a VA dental 
examination to determine the nature and 
etiology of any dental disability other than 
fracture of teeth 24, 25, 26.  The examiner 
should review the claims folder prior to 
examination.  The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current dental disability is 
related to service to include the incident 
where the Veteran's teeth numbered 24, 25, 
and 26 were fractured, and whether there is 
any etiological connection between those 
fractured teeth and other current dental 
disability.

2.  The AMC should then readjudicate the 
issue of service connection for a dental 
disorder including teeth other than teeth 
numbered 24, 25, and 26 for dental treatment 
purposes in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

3.  The Veteran should be scheduled for a 
Travel Board Hearing in connection with the 
matter of whether a timely substantive appeal 
has been received as to the following issues: 
service connection for chest pain, whether 
new and material evidence has been received 
to reopen the claim of service connection for 
a bipolar affective disorder and whether new 
and material evidence has been received to 
reopen the claim of service connection for a 
right knee disability.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

